Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 2 and stroke in the reply filed on 4/21/2020 is acknowledged.
Claims 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2020.
Claims 30, 32, 41 and new claims 67-69 are under consideration in the instant Office Action.
Withdrawn Rejection
The rejection of claims 30-32 and 41 under 35 U.S.C. 103 as being unpatentable over Mueller et al., US2011/0112280 (5/15/2020 PTO-892) in view of Tassew et al., 2012 (instant PTO-892) is withdrawn in view of the newly amended claims.

New Rejection Necessitated by Amendment
Claim Objections
Claim 66 is objected to because of the following informalities:  Claim 66 identifier places it as withdrawn but is now under consideration in view of the newly amended independent claim 30 that now requires one of the species set forth in instant claim 66.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 suffers from an indefinite issue to due to the “at least about 95% identity” limitation in the instant claim. There is no definition in the instant specification that sets fort the meaning of this limitation. Does this limitation only include peptides from the 1-383 of SEQ ID NO:1 or 1-417 of SEQ ID NO: 11 which disrupts a cis interaction between repulsive guidance molecule A (RGMa) and Neogenin?  Does this limitation mean that the “about 95%” encompasses 90-94% or only 94% or of these sequences? One of ordinary skill in the art does not have any specific guidance in determining the metes and bounds required by this limitation since it is unclear what percent (%) is or is not included in “about 95% identity”. Since there are multiple interpretations for the instant claim, the claim is considered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 32, 41 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al., US2011/0112280 (5/15/2020 PTO-892) in view of Rajagopalan et al., 2004 (instant PTO-892).
The instant claims are towards a method of promoting neural cell survival in a disease such as ischemia or stroke by administering a protein that comprises 1-383 of SEQ ID NO: 1, or 1-417 of SEQ ID NO: 11, neogenin proteins 
Mueller teaches using functional fragments of RGM protein in a pharmaceutical composition to treat neurodegeneration of the central nervous system associated with injury (see abstract and paragraph 1) as in instant claim 30. Mueller teaches that RGM is expressed after damage to the nervous tissue including focal ischemia (see paragraph 12) and teaches using functional fragments of RGM as inhibitors for RGM and treating injuries which include ischemia and stroke (see paragraphs 20-22 and 25-
Rajagopalan teaches RGM is involved axonal guidance, that neogenin interacts with RGM as a receptor and that soluble neogenin ectodomain blocks RGM (see abstract). Rajagopalan teaches that both neogenin and RGM are expressed in adult CNS and CNS injury and may be involved in neural regeneration (see page 761, 2nd column, 1st paragraph). Rajagopalan teaches using both mouse and chick neogenin ectodomains (see page 756, 2nd column, 2nd paragraph) and meets the requirement of obtaining these proteins from different species which include mammals and chick as SEQ ID NOs: 1 and 11 require. Rajagopalan teaches that the soluble neogenin ectodomain blocks RGM effects by blocking the RGM effects (see page761, 1st column, 2nd and 3rd paragraphs). Rajagopalan teaches that the soluble neogenin ectodomain contains amino acids residues 1-1087 (see page 761, 2nd column, 3rd paragraph) and encompasses the neogenin domains IgG 1-4 and FNIII 1-6 which are also found in the instantly claimed sequences of 1-383 of SEQ ID NO: 1, or 1-417 of SEQ ID NO: 11 of instant claims 30 and 66.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Mueller and Rajagopalan. The .  

Allowable Subject Matter
Claims 67 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                                                                                                                         
Conclusion
No claims are allowed.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649